Exhibit 10.1

 

 

FIRST AMENDMENT TO LEASE AGREEMENT

 

This FIRST AMENDMENT TO LEASE AGREEMENT ("First Amendment") is made and entered
into as of September 17, 2019, by and between HCP, INC., a Maryland corporation
("Landlord"), and VAXART, INC., a Delaware corporation ("Tenant").

 

R E C I T A L S :

 

A.     Landlord (as successor-in-interest to CRP EDGEWATER, L.L.C.) and Tenant
are parties to the Lease Agreement dated April 17, 2015 (the "Lease"), pursuant
to which Tenant leases approximately 5,188 rentable square feet of space,
commonly known as Suite 200 (the "Premises") in the building (the "Building")
located at 290 Utah Avenue, South San Francisco, California.

 

B.     The parties desire to amend the Lease on the terms and conditions set
forth in this First Amendment.

 

A G R E E M E N T :

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.     Terms. All capitalized terms when used herein shall have the same
respective meanings as are given such terms in the Lease unless expressly
provided otherwise in this First Amendment.

 

2.     Condition of the Premises. Landlord and Tenant acknowledge that Tenant
has been occupying the Premises pursuant to the Lease, and therefore Tenant
continues to accept the Premises in its presently existing, "as is" condition.
Landlord shall not be obligated to provide or pay for any improvement work or
services related to the improvement of the Premises. Tenant also acknowledges
that neither Landlord nor any agent of Landlord has made any representation or
warranty regarding the condition of the Premises, the Building, or the Project
or with respect to the suitability of the same for the conduct of Tenant's
business.

 

3.     Term.

 

3.1.     Extended Term. Pursuant to the Lease, the term of the Lease (the "Lease
Term") is scheduled to expire on April 30, 2020. Landlord and Tenant hereby
agree to extend the Lease Term for a period of five (5) years, from May 1, 2020,
through April 30, 2025 (the "Extended Term"), on the terms and conditions set
forth in the Lease, as hereby amended by this First Amendment, unless sooner
terminated as provided in the Lease.

 

3.2.     No Further Right to Extend Lease Term. Landlord and Tenant acknowledge
and agree that the Extended Term provided herein shall be deemed to represent
Tenant's option to extend the Lease Term as provided in Section 68 of the Lease,
and therefore, effective as of the date of this First Amendment, Section 68 of
the Lease shall be terminated and of no further force or effect.

 

 

-1-

--------------------------------------------------------------------------------

 

 

4.     Rent.

 

4.1.     Base Rent. During the Extended Term, Tenant shall pay monthly
installments of Base Rent for the Premises as follows, and otherwise shall pay
Base Rent in accordance with the terms of the Lease:

 

Period During
Extended Term

Annual
Base Rent

Monthly

Installment
of Base Rent

Monthly Rental Rate
per Square Foot

May 1, 2020 – 
April 30, 2021

$317,505.60

$26,458.80

$5.10

May 1, 2021 – 
April 30, 2022

$328,618.30

$27,384.86

$5.28

May 1, 2022 – 
April 30, 2023

$340,119.94

$28,343.33

$5.46

May 1, 2023 – 
April 30, 2024

$352,024.13

$29,335.34

$5.65

May 1, 2024 – 
April 30, 2025

$364,344.98

$30,362.08

$5.85

 

4.2.     Operating Expenses and Real Property Taxes. Prior to and continuing
throughout the Extended Term, Tenant shall pay Tenant's Percentage Share of all
Operating Expenses and Real Property Taxes which arise or accrue with respect to
the Premises pursuant to the terms of the Lease.

 

5.     Brokers. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this First Amendment other than CBRE, Inc. and Kidder Matthews
(the "Brokers"), and that they know of no other real estate broker or agent who
is entitled to a commission in connection with this First Amendment. Each party
agrees to indemnify and defend the other party against and hold the other party
harmless from any and all claims, demands, losses, liabilities, lawsuits,
judgments, costs and expenses (including without limitation reasonable
attorneys' fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of any dealings with any real estate
broker or agent, other than the Brokers, occurring by, through, or under the
indemnifying party. The terms of this Section 5 shall survive the expiration or
earlier termination of the term of the Lease, as hereby amended.

 

 

-2-

--------------------------------------------------------------------------------

 

 

6.     Security Deposit. Notwithstanding anything in the Lease to the contrary,
the security deposit held by Landlord pursuant to the Lease, as amended hereby,
shall equal $60,724.16. Landlord and Tenant acknowledge that, in accordance with
the Lease, Tenant has previously delivered the sum of $42,041.80 to Landlord as
security for the faithful performance by Tenant of the terms, covenants and
conditions of the Lease. Concurrently with Tenant's execution of this First
Amendment, Tenant shall deposit with Landlord an amount equal to $18,682.36 to
be held by Landlord as a part of the security deposit. To the extent that the
total amount held by Landlord at any time as security for the Lease, as hereby
amended, is less than $60,724.16, Tenant shall pay the difference to Landlord
within ten (10) days following Tenant's receipt of notice thereof from Landlord.

 

7.     California Required Disclosures. For purposes of Section 1938 of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that the Premises have not undergone inspection by a Certified
Access Specialist (CASp). As required by Section 1938(e) of the California Civil
Code, Landlord hereby states as follows: "A Certified Access Specialist (CASp)
can inspect the subject premises and determine whether the subject premises
comply with all of the applicable construction-related accessibility standards
under state law. Although state law does not require a CASp inspection of the
subject premises, the commercial property owner or lessor may not prohibit the
lessee or tenant from obtaining a CASp inspection of the subject premises for
the occupancy or potential occupancy of the lessee or tenant, if requested by
the lessee or tenant. The parties shall mutually agree on the arrangements for
the time and manner of the CASp inspection, the payment of the fee for the CASp
inspection, and the cost of making any repairs necessary to correct violations
of construction-related accessibility standards within the premises." In
furtherance of the foregoing, Landlord and Tenant hereby agree as follows: (a)
any CASp inspection requested by Tenant shall be conducted, at Tenant's sole
cost and expense, by a CASp approved in advance by Landlord; and (b) Tenant, at
its cost, is responsible for making any repairs within the Premises to correct
violations of construction-related accessibility standards; and, if anything
done by or for Tenant in its use or occupancy of the Premises shall require
repairs to the Building (outside the Premises) to correct violations of
construction-related accessibility standards, then Tenant shall, at Landlord's
option, either perform such repairs at Tenant's sole cost and expense or
reimburse Landlord upon demand, as additional rent, for the cost to Landlord of
performing such repairs.

 

8.     No Further Modification. Except as specifically set forth in this First
Amendment, all of the terms and provisions of the Lease shall remain unmodified
and in full force and effect.

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 

 

-3-

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, this First Amendment has been executed as of the day and
year first above written.

 

LANDLORD:

 

HCP, INC.,

a Maryland corporation

 

By:  /s/ SCOTT BOHN     

Name: Scott Bohn             

Its: Senior Vice President  

TENANT:

 

VAXART, INC.,
a Delaware corporation

 

By:  /s/ WOUTER LATOUR    

            Wouter Latour               

               Print Name

Its:  CEO                                    

 

By:                                               

                                                     

                  Print Name

Its:                                                 

 

 

 

 

 

 

 

-4-

 

 

 